Name: 2008/120/EC: Commission Decision of 7 February 2008 amending Annex D to Council Directive 88/407/EEC and Commission Decision 2004/639/EC laying down the importation conditions of semen of domestic animals of the bovine species (notified under document number C(2008) 409) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  trade;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: 2008-02-16

 16.2.2008 EN Official Journal of the European Union L 42/63 COMMISSION DECISION of 7 February 2008 amending Annex D to Council Directive 88/407/EEC and Commission Decision 2004/639/EC laying down the importation conditions of semen of domestic animals of the bovine species (notified under document number C(2008) 409) (Text with EEA relevance) (2008/120/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), and in particular Article 8(1), the first subparagraph of Article 10(2), Article 11(2) and the second paragraph of Article 17 thereof, Whereas: (1) Directive 88/407/EEC laid down the animal health requirements governing trade in and imports into the Community of semen of domestic animals of bovine species and established the model veterinary certificates for intra-Community trade of that commodity. (2) Directive 2003/43/EC (2) amended Directive 88/407/EEC by introducing, inter alia, semen storage centres and conditions for the official approval and the official supervision of those centres. (3) Commission Decision 2004/639/EC of 6 September 2004 laying down the importation conditions of semen of domestic animals of the bovine species (3) sets out the model veterinary certificates for imports into the Community of semen of domestic animals of the bovine species. That Decision should be adapted in line with Directive 88/407/EEC and the list of third countries from which Member States authorise imports of semen of domestic animals of the bovine species should be supplemented. (4) In addition, the model veterinary certificates for intra-Community trade in and imports into the Community of semen of domestic animals of the bovine species dispatched from approved semen storage centres should be introduced in order to ensure the full traceability of that semen in intra-Community trade. (5) It is appropriate for the certificates to be presented in accordance with the standardised layout of veterinary certificates as set out in Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (4) and to align certain animal health requirements. (6) The models of certificates for intra-Community trade in semen of domestic animals of the bovine species laid down in Annex D to Directive 88/407/EEC should also be amended to take into account the standardised layout of veterinary certificates. (7) Directive 88/407/EEC and Decision 2004/639/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex D to Directive 88/407/EEC is replaced by the text in Annex I to this Decision. Article 2 Decision 2004/639/EC is amended as follows: 1. in Article 1, the following paragraph is added: 5. Without prejudice to paragraph 4, Member States shall authorise the importation of semen referred to in paragraphs 1 and 2 of domestic animals of the bovine species dispatched from approved semen storage centres, conforming to the conditions laid down in the model veterinary certificate in Annex II, Part 3 and accompanied by such a certificate duly completed. 2. Annexes I and II are replaced by the text in Annex II to this Decision. Article 3 This Decision shall apply from 1 March 2008. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (2) OJ L 143, 11.6.2003, p. 23. (3) OJ L 292, 15.9.2004, p. 21. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (4) OJ L 94, 31.3.2004, p. 63. Decision as last amended by Decision 2005/515/EC (OJ L 187, 19.7.2005, p. 29). ANNEX I ANNEX D MODELS OF CERTIFICATES FOR INTRA-COMMUNITY TRADE ANNEX D1 Model of certificate applicable to intra-Community trade in semen collected in accordance with Council Directive 88/407/EEC, as amended by Directive 2003/43/EC, dispatched from an approved semen collection centre ANNEX D2 Model of certificate applicable from 1 January 2006 to intra-Community trade in stocks of semen collected, processed and/or stored before 31 December 2004 in conformity with the provisions of Council Directive 88/407/EEC, applying until 1 July 2003 and traded after that date in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from an approved semen collection centre ANNEX D3 Model of certificate applicable to intra-Community trade in semen dispatched from an approved semen storage centre or an approved semen collection centre:  either collected in accordance with Council Directive 88/407/EEC as amended by Directive 2003/43/EC;  or collected, processed and/or stored before 31 December 2004 in conformity with the provisions of Council Directive 88/407/EEC, applying until 1 July 2003 and traded after that date in accordance with Article 2(2) of Directive 2003/43/EC. ANNEX II ANNEX I List of third countries from which Member States authorise imports of semen of domestic animals of the bovine species ISO code Country Description of territory (if appropriate) Additional guarantees AU Australia The additional guarantees set out in points II.5.4.1.2 and II.5.4.2.2 of the certificate in Part 1 of Annex II are compulsory. CA Canada Territory as described in Part 1 of Annex I to Council Decision 79/542/EEC (1). The additional guarantee set out in point II.5.4.1.2 of the certificate in Part 1 of Annex II is compulsory. CH Switzerland HR Croatia NZ New Zealand US United States The additional guarantee set out in point II.5.4.1.2 of the certificate in Part 1 of Annex II is compulsory. ANNEX II Model veterinary certificates for imports and transits of semen of domestic animals of the bovine species (for import, collected in accordance with Council Directive 88/407/EEC as amended by Directive 2003/43/EC) PART 1 Model certificate applicable to imports and transits of semen collected in accordance with Council Directive 88/407/EEC as amended by Directive 2003/43/EC dispatched from an approved semen collection centre PART 2 Model certificate applicable from 1 January 2005 to imports and transits of stocks of semen collected, processed and stored before 31 December 2004 in conformity with the provisions of Council Directive 88/407/EEC applying until 1 July 2003, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC, dispatched from an approved semen collection centre PART 3 Model certificate applicable to imports and transits of semen dispatched from an approved semen storage centre or an approved semen collection centre:  either collected and processed in accordance with the conditions of Council Directive 88/407/EEC as amended by Directive 2003/43/EC;  or collected, processed and stored before 31 December 2004 in conformity with the provisions of Council Directive 88/407/EEC applying until 1 July 2003, and imported after 31 December 2004 in accordance with Article 2(2) of Directive 2003/43/EC. (1) OJ L 146, 14.6.1979, p. 15. Annex as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1).